DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10 are under examination. 
Response to Amendment
Applicant’s amendments 11/24/2020 cure the 112(b) rejections. 
Applicant’s amendments have cured the 102 rejections.
Applicant’s amendments have not cured the 103 rejections. 
Response to Arguments
Applicant's arguments, see Remarks dated 11/24/2020, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant has essentially moved previous claim 9 into claim 1. Claim 9 was previously rejected under Uhland in view of Porile. Applicant argues that the skilled artisan would not have modified Uhland with Porile because “The purpose of Porile is to experimentally determine the reactions that result from bombardment of Ga69 and Ga71, not to develop target bodies useful for generating germanium-68 in a clinical setting (e.g., as a parent for gallium-68 for use in positron emission tomography),” top of page 10. This statement that Applicant’s or Uhland’s gallium-69 is intended to be used for a different purpose than Porile’s gallium-69 is irrelevant.
Specifically, in response to applicant's argument that Porile’s target is intended to be used for a different purpose than that of Applicant or Uhland, a recitation of the intended use of the claimed invention must result in a structural difference between the 

In response to Applicant's apparent suggestion that Porile is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Porile is in the same art area as applicant, which is the 69Ga(p,2n)68Ge reaction (see Porile abstract: “(p,xn)…reactions of Ga69” and Table I showing production of Ge68 with a 208 day half-life). It is irrelevant that Porile’s purpose is not the same as Applicant’s purpose or Uhland’s purpose. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1–8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhland (US 2015/0003576 A1) in view of Porile1 (Simple Nuclear Reactions of Ga69 and Ga71 with High-Energy Protons).
Regarding claim 1, Uhland teaches a target body (70, Fig. 4) for producing geramium-68, the target body comprising: (72);  	an alloy (“a gallium-nickel alloy,” ¶ 7) that forms an interface with the substrate plate, the alloy comprising:  		gallium (“a gallium-nickel alloy,” ¶ 7), with at least 60% of the gallium being gallium-69 on an atomic basis (gallium has an isotopic abundance of 60.108% 69Ga2); and  		a base metal selected from the group consisting of nickel, iron, cobalt, copper and tungsten (“a gallium-nickel alloy,” ¶ 7).
Uhland therefore teaches the claimed invention, except for the atomic % of gallium-69 being 65 percent.
However, it was already known in the art at the time the invention was made to utilize gallium that had at least this level of enrichment, as evidenced by Porile.
Porile is in the same art area as applicant, which is the 69Ga(p,2n)68Ge reaction (see Porile abstract: “(p,xn)…reactions of Ga69” and Table I showing production of Ge68 with a 208 day half-life), and teaches using a gallium target consisting of highly enriched gallium: “The targets consisted of highly enriched gallium isotopes Ga69—98.4 at. %,” § Experimental, page 1379. 
A purpose for this high enrichment is, as is known in the art, that increasing the enrichment of the starter isotope will lead to an increase in the yield of the desired isotope and a reduction in resultant contaminants. The skilled artisan would expect that, if 69Ga is required to obtain 68Ge, then of course more 69Ga will lead to more 68Ge.  	This mechanism is noted by at least US 2020/0270722 (¶ 44): “Accordingly, the : “Different compounds and compositions comprising zirconium-96 are suitable for producing molybdenum-99. Zirconium has a natural abundance of about 2.8% zirconium-96 and zirconium-containing materials can be used in embodiments of the present method without enrichment. Zirconium can be enriched to higher abundances of zirconium-96 to improve the yield of molybdenum-99 production. For example, in some embodiments the concentration of zirconium-96 can range from about 10% to greater than about 95%,” ¶ 25. 
Therefore, the skilled artisan, whose goal is to produce 68Ge (Uhland: “to generate the germanium-68,” abstract), would have been motivated to start with as much 69Ga as possible.
The examiner further notes that the skilled artisan would be easily able to increase the enrichment of gallium-69 from Uhland’s 60% to Porile’s 65%, as it was well-known in the art how to enrich gallium-69, as evidenced by the following:
US 2003/0010978 teaches enriching gallium to at least 80% 69Ga: “the gallium isotope of the isotopically-enriched material is enriched to at least 80% 69Ga,” claim 6.
US 10,497,532 teaches enriching gallium all the way up to 100% 69Ga: “In various embodiments, the amount of 69Ga in a total amount of gallium in the precursor may be in a range of from 65% to 100%,” col. 16, ll. 49-51. 
US 5,144,409 teaches enriching gallium all the way up to 98% 69Ga: “it is composed of at least 98% 69Ga,” col. 2, ll. 8-9. 
Accordingly, claim 1 is rejected as obvious over Uhland in view of Porile. 
Regarding claim 2, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the base metal is nickel (“a gallium-nickel alloy,” ¶ 7).Accordingly, claim 2 is rejected as obvious over Uhland in view of Porile.
Regarding claim 3, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the target substrate plate comprises copper (“The base layer 72 of the target body 70 may include a metal, such as copper, aluminum, nickel and/or other conductive material(s),” ¶ 23).Accordingly, claim 3 is rejected as obvious over Uhland in view of Porile.
Regarding claim 4, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the alloy comprises at least 10 wt% gallium (“The alloy may include from about 10% to about 80%, in one embodiment from about 60% to about 75% gallium, by weight of the alloy,” ¶ 21). Accordingly, claim 4 is rejected as obvious over Uhland in view of Porile.
Regarding claim 5, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the alloy comprises at least (“The alloy may include from about 10% to about 80%, in one embodiment from about 60% to about 75% gallium, by weight of the alloy,” ¶ 21).Accordingly, claim 5 is rejected as obvious over Uhland in view of Porile.
Regarding claim 6, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the alloy comprises at least 75 wt% gallium (“The alloy may include from about 10% to about 80%, in one embodiment from about 60% to about 75% gallium, by weight of the alloy,” ¶ 21).Accordingly, claim 6 is rejected as obvious over Uhland in view of Porile.
Regarding claim 7, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches that the alloy comprises both gallium-69 and gallium-71 (“For example, after bombardment, the base layer 72 may include germanium radioisotopes, such as Ge-68, Ge-69, and Ge-71,” ¶ 24) and wherein the alloy comprises an amount of gallium-71, the molar ratio of gallium-69 to gallium-71 being at least 1:1. The natural isotopic abundance3 in gallium is 60% 69Ga and 40% 71Ga, for a ratio of 1.5:1 or 3:2. Accordingly, claim 7 is rejected as obvious over Uhland in view of Porile.
Regarding claim 8, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches wherein the alloy comprises an amount of gallium-71 and gallium-69: “For example, after bombardment, the base 72 may include germanium radioisotopes, such as Ge-68, Ge-69, and Ge-71,” ¶ 24, and Porile additionally teaches that the molar ratio of gallium-69 to gallium-71 being at least 5:1, as already described above in response to claim 1. Examiner notes that a 98.4 at. % enrichment in 69Ga means that the gallium-69 to gallium-71 molar ratio is well above the claimed 5:1. The skilled artisan would have been motivated to increase the 69Ga enrichment for the reasons stated above in response to claim 1. 
Accordingly, claim 8 is rejected as obvious over Uhland in view of Porile. 

Regarding claim 10, Uhland in view of Porile renders obvious all the elements of the parent claim, and Uhland additionally teaches using gallium enriched in gallium-69: “an enriched radioisotope starting material,” ¶ 27, and Porile additionally teaches that at least about 95% of the gallium in the alloy is gallium-69, i.e., that the enrichment is at least 95%, as already cited above in response to claim 1. The skilled artisan would have been motivated to increase the 69Ga enrichment for the reasons stated above in response to claim 1.
Accordingly, claim 10 is rejected as obvious over Uhland in view of Porile. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 7-page NPL reference in the file 09/01/2020.
        2 https://periodictable.com/Elements/031/data.html
        3 https://periodictable.com/Elements/031/data.html